t c summary opinion united_states tax_court jose r christopher petitioner v commissioner of internal revenue respondent docket no 13555-05s filed date jose r christopher pro_se monica miller for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks a review under sec_6320 to the issuance by respondent of notices of federal_tax_lien for unpaid federal income taxe sec_1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and additions to tax under sec_6651 for petitioner’s and tax years the tax_liabilities arise from the underpayment of taxes shown on income_tax returns for the years no notices of deficiency have been issued for the years and petitioner does not question the underlying liabilities some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was orlando florida this case arises over the issuance by respondent of a notice_of_determination concerning collection actions under sec_6320 and or with respect to petitioner’s and tax years the income_tax returns for these years were not filed timely and petitioner failed to pay all or some of the tax shown as due and owing on each of the returns the dispute in this case arises over respondent’s issuance of a notice_of_federal_tax_lien petitioner seeks to have that tax_lien withdrawn prior to issuance of the tax_lien respondent had 2at the time the notice_of_determination was issued petitioner’s unpaid taxes were as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure instituted levy proceedings on retirement income petitioner was receiving from his prior employment as a police officer for the city of new york for the year petitioner received dollar_figure in retirement benefits from the city of new york retirement_system during and since petitioner has been employed by the u s department of transportation which petitioner referred to as homeland security and his salary for from that employment was dollar_figure thus petitioner’s two sources of income during totaled dollar_figure prior to consummation of the levy of petitioner’s retirement benefits respondent had issued a notice_of_intent_to_levy petitioner consciously did not appeal that notice and allowed the levy to proceed pursuant to that levy respondent has been collecting monthly amounts of dollar_figure from petitioner’s new york retirement benefits the levy has continued and upon respondent’s issuance of the notice_of_federal_tax_lien petitioner requested a hearing and applied for a release and cancellation of the levy seeking in place of the levy the continued payment of dollar_figure per month toward liquidation of his past years’ tax_liabilities as an installment_agreement in connection with the relief sought petitioner was required to and did provide a current financial statement to respondent’s appeals_office based on the financial data petitioner provided the appeals officer concluded in the notice_of_determination you submitted requested financial information to settlement officer salinger in order for him to determine if the dollar_figure you offered as a collection alternative was acceptable during the conference mr salinger advised you that based on the financial analysis conducted that you had an ability to pay a higher amount than the dollar_figure offered based on mr salinger’s analysis you have the ability to make monthly payments in the amount of dollar_figure per month it was further explained to you that once your child_support obligation is paid off within the next year the installment_agreement payment would increase by dollar_figure to dollar_figure per month you indicated to mr salinger that you cannot afford that high of a payment you further indicated that the service currently has a levy in place against your pension income in the amount of dollar_figure per month and that you have no problem having that levy kept in place you were advised that this levy would stay in place but it would not be considered a formal installment_agreement no other collection alternatives were offered and no other issues were raised petitioner appealed that determination at trial petitioner reiterated his desire to continue monthly payments of dollar_figure free of the tax_lien as an installment_agreement petitioner contends he is not able to pay dollar_figure per month and that circumstances have changed in his own life since the hearing before the appeals officer petitioner cited as an example the fact that he was required to move from his apartment because it was converted to a condominium and the apartment he moved into requires a higher monthly rent the court must decide whether petitioner is entitled to relief from the appeals officer’s determination where the underlying tax_liability is properly at issue the court reviews that issue de novo where the underlying tax_liabilities are not at issue as in this case this court reviews the determination under an abuse_of_discretion standard 114_tc_604 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 121_tc_111 the record does not support a finding that there was an abuse_of_discretion by the appeals officer in this case the appeals officer determined upon review of petitioner’s financial situation that his monthly payment should be increased over the amount that was currently being levied upon the appeals officer also declined to release the levy and accept the monthly amounts as an installment_obligation petitioner has not satisfied the court that this determination constituted an abuse_of_discretion consequently the appeals officer’s determination is sustained the court notes however petitioner’s contention that circumstances changed in his financial situation after the hearing before the appeals officer and because of these changed circumstances he was entitled to relief sec_6330 provides generally that the irs office of appeals shall retain jurisdiction with respect to any determination made under that section including subsequent hearings requested by the person who requested the original hearing on issues regarding a collection actions taken or proposed with respect to such determination and b after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person that affects such determination petitioner’s contention at trial that his living_expenses increased after the original appeals hearing appears to come within the parameters of sec_6330 consequently petitioner should be afforded the opportunity at the appeals level to establish his current financial situation accordingly this case will be remanded reviewed and adopted as the report of the small_tax_case division an appropriate order will be issued
